Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered September 7, 1988, convicting him of rape in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve the issue of an alleged sentence promise for appellate review since he did not move to withdraw his plea or to vacate the judgment on the ground that the court failed to comply with that promise (see, CPL 470.05; People v Pellegrino, 60 NY2d 636).
In any event, a review of the record shows that a recommendation against deportation of the defendant was not part of the plea agreement. Since the defendant received the sentence which had been promised, he should not now be heard to complain that it is excessive (see, People v Kazepis, 101 AD2d 816). Brown, J. P., Kunzeman, Eiber and Miller, JJ., concur.